t c memo united_states tax_court lynnda speer donor et al petitioners v commissioner of internal revenue respondent docket nos filed date michael david annis jeffrey m dean john h rains iii james a bruton iii john d cline and ari s zymelman for petitioners francis c mucciolo and stephen r takeuchi for respondent 1cases of the following petitioners are consolidated herewith roy m and lynnda l speer docket no and roy m speer donor docket no memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioners' federal income and gift_taxes and additions to tax as follows lynnda speer donor gift_tax - docket no year deficiency dollar_figure roy m and lynnda l speer income_tax - docket no accuracy-related year deficiency sec_6653 sec_6661 sec_6662 additions to tax penalty dollar_figure dollar_figure dollar_figure -- big_number -- -- dollar_figure big_number -- -- big_number roy m speer donor gift_tax - docket no year deficiency sec_6651 dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number after concessions the issues for decision are whether petitioner roy m speer the controlling shareholder of home shopping network inc received constructive_dividend income as a result of payments made by home shopping network inc to pioneer data processing inc pursuant to a license agreement if so whether amounts equal to these license payments constituted taxable_gifts to petitioners' son richard m speer who owned all the stock of pioneer data processing inc whether petitioners’ claimed losses from two subchapter_s_corporations during the taxable years through are passive_activity_losses as defined in sec_469 whether petitioners are liable for the addition_to_tax for negligence under sec_6653 for the taxable_year whether petitioners are liable for the accuracy-related_penalty under sec_6662 for the taxable years and whether petitioners are liable for the addition_to_tax for a substantial_understatement of tax_liability under sec_6661 for the taxable_year and whether petitioner roy m speer is liable for additions to tax under sec_6651 for failure_to_file a timely gift_tax_return for the taxable years through findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the first second third and fourth 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure supplemental stipulations of facts are incorporated herein by this reference at the time of filing the petitions in these consolidated cases petitioner roy m speer resided in freeport grand bahamas in the bahamas and petitioner lynnda l speer resided in new port richey florida petitioners filed joint u s individual income_tax returns form sec_1040 for the taxable years through petitioner roy m speer filed a u s gift and generation-skipping_transfer_tax return form_709 for the taxable_year petitioner lynnda l speer also filed a form_709 for the taxable_year petitioners elected to split their gifts pursuant to sec_2513 for the taxable_year constructive_dividend issue pioneer data processing inc pioneer was incorporated under the laws of the state of florida in date when pioneer was originally incorporated petitioner roy m speer mr speer was the president and a shareholder on date mr speer transferred all the stock of pioneer to robert l cox mr speer’s insurance agent and resigned as president of pioneer mr cox became president of pioneer on date mr cox 3pioneer was originally incorporated under the name pasco data processing inc pioneer subsequently merged with western hemisphere sales inc a florida corporation in date in the merger pioneer was the surviving corporation and changed its name to western hemisphere sales inc for convenience the surviving corporation will hereinafter be referred to as pioneer transferred all the stock of pioneer to richard m speer petitioners’ son whereupon richard m speer became president of pioneer since the time mr cox transferred the pioneer stock to richard m speer richard m speer has been the sole shareholder and president of pioneer home shopping channels inc hsc was incorporated in under the laws of the state of florida to conduct a business consisting of selling merchandise at retail prices through televised programs in the tampa bay florida area hsc was cofounded by mr speer and lowell w paxson approximately percent of the stock of hsc was owned by richard w baker as trustee of the roy m speer trust the remaining stock was owned by mr paxson as trustee of the barbara a paxson trust and approximately other shareholders pioneer created and developed financial_accounting computer_software programs to assist customers in maintaining their general ledgers accounts_payable systems and payroll systems pioneer provided such financial_accounting software and related data processing assistance to hsc beginning in other customers of pioneer included a construction company a utility company and an oil_and_gas company in early pioneer retained harris data inc harris data to assist in the development of a customized computer_software program which would include customer maintenance order taking and inventory control programs the local software for hsc john pfeiffer was the programmer from harris data who was assigned to work on this project mr speer and mr paxson assisted mr pfeiffer by describing the logic and flow of information necessary for the business of hsc mr pfeiffer used this information to create and develop the local software in rpg ii computer language which was to be run on pioneer’s ibm system computer mr pfeiffer subsequently joined pioneer as a full- time employee on date where his primary responsibilities consisted of the continued development of the local software although pioneer billed hsc monthly for the programming and services in connection with the financial_accounting software pioneer did not bill hsc for the creation and development of the local software the initial local software programs consisted of the order taking and inventory control programs including functions to maintain open customer order files that were indexed by orders and customer telephone number maintain a detailed perpetual inventory file which included a description of the merchandise quantity available item number and warehouse location and activities maintain customer or member master files which included a customer’s name address member number special dates such as anniversary and birth dates credit card numbers all pertinent credit information and a complete history of a customer’s purchasing activities maintain customer service files and prepare management reports for the sales and purchasing departments hsc began its operations on date from a broadcast studio located in clearwater florida hsc show hosts would show items for sale through the televised programs viewers could call in to order the items shown for sale items were then moved to a mart distribution center maintained by hsc for customer pickup the next day in order to purchase merchandise a viewer had to enroll as a member of hsc once the viewer was assigned a member number the viewer could call and purchase the items being shown on the television program as the number of hsc members grew additional mart locations were added by hsc which in turn increased the complexity of keeping track of the available inventory it was important to keep accurate and current records concerning the inventory sold by hsc because most of the items sold by hsc were unique one- time acquisitions that could not be reacquired hsc’s original customer base of approximately big_number members grew to big_number members by its second month of operation by the spring of hsc had approximately big_number members in its database spanning a two-county area in florida between and pioneer upgraded its computer system from an ibm system to an ibm system to accommodate hsc’s expanding business this transition required the modification of the local software to enable it to run on an ibm system pioneer hired an independent computer consultant for this purpose in addition the local software was continually modified improved and expanded throughout this period to handle hsc’s changing needs initially all member orders were accumulated at the end of the day and sent to pioneer to be keyed into the local software on pioneer’s ibm system the local software would determine the location of inventory and determine which items needed to be moved from the warehouse to the marts and among the marts so that a sufficient quantity of inventory was on hand by a m the next morning at the mart where the member was to pick up the merchandise the local software also generated a picking slip which provided the hsc personnel with the member’s order and the specific location of the items so that member orders could be filled quickly eventually computer terminals were placed in the broadcast studio and in the marts so that inventory could be tracked more quickly and accurately in mr speer and mr paxson were exploring ways to expand hsc’s market at this time televised home shopping was new outside the tampa bay area mr speer and mr paxson organized home shopping network inc hsn in order to try to exploit this new but uncertain business opportunity hsn is a delaware corporation that was organized to conduct the business of selling merchandise at retail prices through televised programs on a national format mr speer owned percent of the stock of hsn and was the chief_executive_officer and the chairman of the board_of directors of hsn from the time it was founded until he sold his stock in date mr paxson owned the remaining percent of the stock and was the president of hsn on date hsn entered into an agreement with modern talking picture service inc for a 5-hour time segment on satellite the satellite agreement which would enable it to broadcast nationally the term of the agreement commenced on date if hsn failed to broadcast for a period of consecutive business days it would be deemed to have terminated the agreement on date the shareholders and directors of hsc held their annual meeting during which mr speer and mr paxson presented a proposal to expand hsc to a national format by forming a national group with hsn as a subsidiary a majority of the shareholders rejected the proposal as it required a significant financial commitment and was perceived as too risky hsc was beginning to realize profits after having lost money during its first fiscal_year of operations instead the hsc shareholders agreed to authorize hsn to use the trademarks 4hsn was originally incorporated under the laws of the state of florida subsequently in early hsn organized a wholly owned delaware subsidiary and merged into it management expertise and development skills of hsc in exchange for percent of its annual gross_profits in perpetuity with percent to be paid to pioneer in return for providing the local software and technical_advice to hsn the shareholders also agreed to restrict the activities of hsc to the tampa bay area if hsn would agree to exclude itself from the tampa bay area this agreement was reduced to writing in a license agreement among hsc hsn and pioneer dated date the license agreement provided in pertinent part whereas the licensor hsc has developed a localized cable displayed mass merchandising programming technique selling quantities of merchandise at retail prices and has developed an established logo and trademark and has developed through its computer services supplier pioneer data inc the necessary computer support and has developed warehousing delivery sales and logistical support and has developed a corporate infrastructure experienced in dealing in all aspects of sales management and marketing the licensors sic hsc hereby grant to the licensee hsn the exclusive worldwide right and license to enjoy commercialize and exploit the above described processes this right is inclusive of the right to exclusively use the trademark and logo and the existing merchandising format and merchandising processes of licensor hsc pioneer data inc which is the owner of the computer product sic which are part of the necessary computer programming to implement or service the above on a national format shall join in this agreement but its services shall be the subject of a separate computer services agreement the licensee hsn shall pay to the licensor hsc the sum of of its gross_profits of which of gross_profits shall be remitted to pioneer data inc for its development of the existing computer licenses programs tapes this agreement shall continue in perpetuity with its signal being broadcast to a national audience hsn believed that it would need a larger computer system to handle the potentially large customer base time was of the essence in locating a computer system because the satellite agreement required hsn to begin broadcasting on date hsn and pioneer approached ibm and other computer hardware companies to determine the type of computer system that would best suit hsn’s needs burroughs was the company ultimately selected to provide the computer hardware as a result of its ability to upgrade computer hardware without extensive modification of computer_software its willingness to have the order entry system completed by date its team approach and its flexible pricing on date pioneer and burroughs entered into a contract for the purchase of computer hardware and for burroughs’ programming services to develop software based upon the local software but written in a fourth-generation computer language known as linc the national software so that the program could be run on the burroughs computer hardware although burroughs had a library of standard computer_software available to it no such off-the-shelf_software could be found that would be sufficient to meet the needs of hsn the agreement provided that pioneer would own any software developed pursuant to the agreement in designing the national software representatives from burroughs met with mr pfeiffer and representatives from hsn to discuss the operations and needs of hsn so that they could determine the data structures the lengths of the various fields and the reports that would need to be generated although the programming code could not be copied from the local software as it was in a different language the basic descriptions of the system and reports were taken from the local software in designing the national software which saved burroughs a good deal of time during the design stage the national software included the functionality of the local software in addition to other functionality to account for differences in the business of hsn from that conducted by hsc although burroughs originally believed that it could have the whole system completed by date it later concluded that the only portion of the national software that it would have running by date was the order entry system and the show control system which included the ability to print daily sales reports picking slips and shipping labels the inventory maintenance system continued to be handled by pioneer on the ibm system using the local software until burroughs completed that portion of the software sometime around date until then the inventory information was passed between the ibm system computer and the burroughs computer on a daily basis even after the burroughs computer was handling inventory maintenance pioneer continued to generate certain reports related to inventory and rework inventory ie returned merchandise using the local software on the ibm system until early during the development of the national software mr pfeiffer added several improvements to the local software which continued to be used in hsc’s business in the tampa bay area mr pfeiffer also added specific modules in the local software to handle the functions required by hsn these modules provided a backup system in case the burroughs system was not ready or failed in operation on date hsn hired stella tavilla and carl brewer to run the burroughs computer system for hsn by that time all the design and specifications of the order entry system had been completed although burroughs was still performing the code writing programming and testing in anticipation of the july deadline on date hsn began operating in a studio located in the levitz shopping center in clearwater florida separate from hsc’s operations although hsn and hsc used the same warehouse to store their merchandise hsn delivered its merchandise to its customers via united parcel service rather than utilizing the mart distribution system used by hsc hsn’s initial operations were not successful hsn operated at a loss during its first months of operation and it laid off approximately order takers during its first days on the air in its third month of operations hsn began to realize a profit on date hsn granted to canadian home shopping network ltd chsn an exclusive perpetual noncancellable license to use hsn’s home shopping format in canada the license agreement gave chsn the right to use among other things the local software in exchange for the license chsn agreed to pay hsn percent of chsn’s net sales in perpetuity chsn began operations in early hsn owned approximately percent of the outstanding shares of chsn and mr speer and mr paxson sat on the board_of directors of chsn pursuant to its date license agreement with 5the relevant terms of the date license agreement gave chsn the right to use hsn’s computer_software programs excluding any source material and any software subject_to a burroughs license agreement presumably the national software although pioneer owned the local software hsn had been granted an exclusive license to use the software including the right to sublicense it in its date license agreement with pioneer and hsc 6hsn was prohibited from acquiring more than percent of chsn’s stock as canadian law restricted foreign ownership to percent pioneer and hsc hsn made the following payments to pioneer and pioneer included these amounts in its income calendar_year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mr speer sold his hsn stock to liberty media corp liberty in date after the sale hsn discontinued making the percent license payments to pioneer after engaging in various litigation hsn agreed to pay pioneer approximately dollar_figure to terminate the license agreement passive_activity_loss issue during and mr speer and mr paxson owned percent and percent respectively of the stock of gateway marine inc gateway gateway was an s_corporation that operated a marine tug and barge business mr speer set up the corporation hired its employees handled finances discussed the company’s bids and purchased equipment for the company petitioners reported losses from gateway of dollar_figure dollar_figure and 7we note that the 1-percent payment by hsn to hsc under the license agreement terminated in early when hsc merged into hsn hsn continued to pay pioneer the 1-percent license fee dollar_figure on their joint income_tax returns for and respectively also during through mr speer and mr paxson owned percent and percent respectively of the stock of maximo marina inc maximo maximo was an s_corporation that operated a full-service marina maximo also operated a used car sales operation maximo motors during part of and mr speer would visit maxima motors on his way to hsn to check on its operations and review the prior day’s sales mr speer reported losses from maximo of dollar_figure dollar_figure and dollar_figure on petitioners’ joint income_tax returns for and respectively mr speer did not keep a diary of the amount of time he devoted to gateway and maximo during and during those years mr speer performed work for approximately family-owned companies however he devoted a majority of his time approximately percent to his duties at hsn mr speer typically worked for these companies in an executive capacity making management decisions generally mr speer would try to visit his various companies two or three times a week opinion constructive_dividend issue the first issue is whether petitioners received constructive_dividend income during the taxable years through as a result of payments made by hsn to pioneer pursuant to the license agreement respondent argues that the license agreement was a sham designed to distribute profits of hsn to mr speer respondent contends that mr speer essentially controlled pioneer and that the payment of percent of hsn’s gross_profits for the ostensible purpose of licensing software from pioneer constituted a constructive_dividend to mr speer moreover respondent contends that the transfer of the constructive_dividend amounts to pioneer resulted in a gift to richard m speer petitioners’ son who was the sole shareholder of pioneer petitioners on the other hand argue that the license agreement was an arm’s- length agreement agreed to by parties independent of and whose interests were adverse to mr speer alternatively petitioners argue that even if the license agreement were found not to be arm’s length the terms of the agreement were fair and reasonable when judged by standards applicable to parties dealing at arm’s length and thus cannot be recharacterized as a constructive_dividend to mr speer it is well established that transfers between related corporations may result in constructive dividends to a common shareholder 497_f2d_862 3d cir affg in part revg in part and remanding tcmemo_1972_238 74_tc_60 however transfers between related corporations will not result in constructive dividends to a common shareholder solely by reason of the common ownership 472_f2d_449 5th cir affg in part and revg in part on rehearing tcmemo_1971_145 the transfer must be for the personal benefit of the common shareholder and the resulting benefit must be more than incidental 61_tc_232 60_tc_569 52_tc_888 affd 441_f2d_593 5th cir the constructive_dividend theory is used to prevent the siphoning of corporate profits under the guise of a sale or other transfer of assets by placing any transfer between related corporations on a tax parity with arm’s-length dealings between unrelated parties 26_tc_634 thus both the bona_fide nature of the transaction and the reasonableness of the payments require consideration id where the evidence is sufficient to establish that the transaction was bona_fide and conducted in an arm’s-length manner then the ultimate objective of the constructive_dividend theory has been attained and it is unnecessary for us to independently determine the value of the property transferred 458_f2d_631 9th cir affg tcmemo_1970_74 17_tc_199 affd 199_f2d_373 6th cir whether a transaction is bona_fide and arm’s length is a question of fact and the burden_of_proof is on the taxpayers rule a 290_us_111 we agree with petitioners that the license agreement was a bona_fide arm’s-length agreement this is not a case where a sole shareholder is dealing with a corporation to the contrary the shareholders of hsc knew of the proposal to move to a national format and were given an opportunity to share in the expansion however they were unwilling to risk the success that hsc had attained in order to share the opportunity to expand nationally instead they approved the terms of the license agreement including the 1-percent license fee payable to pioneer for the local software see roman systems ltd v commissioner tcmemo_1981_273 the interests of the hsc shareholders with regard to the transaction were adverse to those of mr speer in particular the largest minority shareholder of hsc mr paxson as trustee of the barbara a paxson trust had every interest in minimizing the payments to pioneer a company in which he held no stake mr paxson testified however that at the time the license agreement was entered into he felt that the license fee payable to pioneer for the local software was equitable and reasonable moreover mr baker as trustee of the roy m speer trust the controlling shareholder of hsc recognized that he 8respondent argues that mr speer was actually the controlling shareholder of hsc because he owned percent of the stock through the roy m speer trust respondent contends continued would have to place the trust assets at risk in order to finance a national expansion which he was unwilling to do mr baker testified that he agreed to the terms of the license agreement respondent argues that the local software was of no use to hsn since it could not be used on the burroughs computer hardware thus respondent concludes the agreement to pay for the license of such software was a sham we disagree hsn substantially benefited from securing the rights to the local software even though burroughs could not copy the programming code from the local software to develop the national software the basic descriptions of hsn’s system and reports were taken from the local software in designing the national software the sales representatives and one of the system developers at burroughs testified that using the local software in this manner saved burroughs a great deal of time during the design stages of the software development which was important if hsn wanted to have the national software running by its date deadline the local software also provided a valuable backup system in the event the national software failed as it turned out hsn relied on the local software to manage its inventory from date continued that mr baker the trustee and a longtime business acquaintance of mr speer did whatever mr speer wanted of him mr baker testified that as the trustee of the roy m speer trust he owed a fiduciary duty to the trust and its beneficiary lynnda speer we find mr baker’s testimony to be credible and are thus unwilling to attribute the ownership of the hsc stock to mr speer until date when burroughs completed the inventory maintenance system for the national software hsn’s ability to function during this initial startup phase was critical to its survival and ultimately to its phenomenal success respondent also argues that defects in the license agreement itself illustrate its sham nature for example respondent points out that the agreement does not specifically identify the computer licenses programs tapes that hsn was licensing from pioneer and that the agreement does not define gross_profits respondent also points out that mr speer signed the agreement as the president of pioneer even though he did not hold that title we find this argument unpersuasive although the license agreement may have been inartfully drafted the evidence indicates that the parties understood the term computer licenses programs tapes to refer to the local software as opposed to the financial_accounting software and the term gross_profits to be used in its general accounting sense ie sales less returns breakage and cost_of_goods_sold moreover hsn made payments to pioneer and pioneer accepted these payments and included them in income on its federal_income_tax returns we think that any indefiniteness in the terms of the agreement was cured by the parties’ subsequent performance see williston on contracts sec_4 4th ed finally the fact that mr speer was not president of pioneer when he signed the license agreement does not negate the license agreement mr speer provided services to pioneer during the years in issue and was compensated for his services by pioneer based on the totality of the facts presented we find that mr speer was acting on behalf of pioneer when he signed the license agreement the license agreement served a valid business_purpose and was approved by independent unrelated shareholders despite respondent’s assertion that mr speer made the business decisions and essentially controlled hsn hsc and pioneer respondent has not argued that we should disregard the corporations as separate viable taxable entities nor do we find any basis for doing so there is no evidence that mr speer or his son richard personally received the license fees paid_by hsn to pioneer pioneer actually received the license payments and included them in its income for federal_income_tax purposes any benefit that 9pioneer is now barred by the statute_of_limitations from claiming a refund for the taxable years through petitioners have asserted the affirmative defense of equitable_recoupment in the event this court upholds respondent’s determination that the license payments should be recharacterized as constructive dividends from hsn to mr speer followed by a gift to his son richard m speer the doctrine_of equitable_recoupment prevents unjust enrichment and may be invoked by a taxpayer to recover taxes erroneously collected from the same taxpayer or one with a sufficient identity of interest where the refund of such erroneously collected taxes is otherwise barred by the statute_of_limitations 301_us_532 101_tc_551 petitioners contend that respondent is seeking to subject the license payments to multiple taxes based on inconsistent legal theories ie gross_income to pioneer and a constructive_dividend followed by a gift moreover respondent has asserted continued was received was at most derivative or indirect in nature therefore we find that the license agreement was a bona_fide arm’s-length agreement which did not result in constructive dividends to mr speer even if the agreement itself were not arm’s length it is still enforceable and thus will not give rise to constructive dividends if its terms particularly the amount of the payments are fair and reasonable when judged by the standards of a transaction entered into by parties dealing at arm’s length sparks nugget inc v commissioner f 2d pincite 208_f2d_849 7th cir place v commissioner t c pincite we must assess the reasonableness of the license agreement at the time it was entered without the benefit of hindsight if the terms were reasonable as of that date it is immaterial that hsn’s success may have gone beyond the parties’ expectations and produced license fees in excess of what would be considered reasonable for a single year viewed in isolation see 255_f2d_436 5th cir revg tcmemo_1957_37 at the time the parties agreed to license the local software continued that mr speer really controlled pioneer because of our holding with respect to the constructive_dividend issue however we need not address the question of whether equitable_recoupment would apply for percent of gross_profits hsn had not begun operations the amount of the license fees was contingent upon the success of hsn and thus was quite uncertain televised home shopping was a new business outside the tampa bay area the shareholders of hsc viewed hsn as a risky venture even mr speer and mr paxson while hopeful were unsure whether the concept of home shopping which had just started to become successful in a local market would catch on nationwide in fact hsn performed poorly during its first couple of months of operation the ultimate success of hsn was beyond the wildest expectations of mr speer and mr paxson both parties presented expert testimony as to the value of the local software as of date the date of the license agreement while expert opinions can assist the court in evaluating a claim we are not bound by the opinion of any expert witness and may reach a decision based on our own analysis of all the evidence in the record 304_us_282 538_f2d_927 2d cir affg tcmemo_1974_285 robert f reilly petitioners’ expert utilized several approaches to valuing the local software first he attempted to perform a market analysis but concluded that there were no available off-the-shelf computer_software packages that were 10petitioners also presented the report of lawrence h putnam sr as an expert rebuttal report comparable to the local software in terms of functionality and utility as of the valuation_date next mr reilly performed two cost approach methods--the constructive cost model cocomo and the software lifecycle management slim modeldollar_figure both models are empirical cost approach models that is the development time and cost of the subject software are estimated by reference to a large database of actual software development projects these models are used by companies to project the costs of various projects the cocomo approach estimates the amount of effort required to reproduce the software and the slim approach utilizes a computerized model which permits the user to estimate the cost of developing the subject software from a database of over big_number actual software projects next mr reilly performed two income approach methods he used the slim model to estimate the cost savings or income increment associated with having the local software available during the development of the national software he also applied a lost income_method under which he estimated the amount of income that would have been lost to hsn if hsn had not been operational as of the date startup date mr reilly reached an overall valuation conclusion giving similar weight to each approach of dollar_figure mr reilly then compared this value to the value of the license agreement mr reilly used the discounted cash-flow 11the slim model was developed by mr putnam petitioners’ rebuttal expert witness method to determine the present_value of the future cash flows generated by the license agreement mr reilly applied a discount rate of percent to account for the high degree of risk associated with the startup venture and the risk in general for small thinly capitalized equity investments mr reilly applied this discount to two income streams--the actual payments made by hsn to pioneer from date through and the projected payments based on estimates of hsn’s penetration level with nationwide cable operators average purchases by viewers and hsn’s gross_profit margin assigning similar weight to each approach mr reilly concluded that the value of the license agreement as of date was dollar_figure within the range of value for the local software douglas f benn and udo w pooch respondent’s experts utilized the valpro model developed by mr benn to estimate reproduction and replacement costs for the local software the valpro model attempts to incorporate and synthesize a number of widely accepted methods it is based on the concept of the software development process as a long life cycle a concept developed by lawrence h putnam sr the valpro model however has had no commercial usage or publication pursuant to this method respondent’s experts concluded that the cost to replace the local software was dollar_figure and the cost to reproduce the software after applying an adjustment for obsolescence was dollar_figure next messrs benn and pooch determined from a comparable sales approach that functionally equivalent systems could be purchased and installed for dollar_figure finally messrs benn and pooch applied an income approach capitalizing the stream of income to hsn that might be derived from the use of the local software under this approach however messrs benn and pooch concluded that the capitalized income stream had no effect on the final fair_market_value determination because the income stream was indeterminate overall respondent’s experts concluded that the local software had a value of dollar_figure mr putnam upon whose work the valpro model relies stated in his rebuttal report that his work was taken out of context and inappropriately applied mr putnam also noted that he compared the valuation of messrs benn and pooch with actual cost data on 12respondent argues on brief that the value should be only dollar_figure after eliminating duplicate lines of code and programs that were added to the local software after date and set out the revised calculations in appendices attached to her brief appendix was prepared by mr benn and appears to be an amendment to his valuation report this would actually constitute a second amendment since an amendment to his report was admitted during the trial appendices were prepared by agents of respondent and set forth a summary of the parsed software duplicate lines of code and programs added after date on date petitioners filed a motion to strike portions of brief for respondent asking this court to strike these appendices as an improper attempt to introduce evidence after the record was closed we agree allowing respondent’s experts to amend their report after the record is closed would unfairly prejudice petitioners as petitioners did not have the opportunity to rebut or cross-examine respondent’s experts with respect to these additional matters moreover the agents who prepared appendices were not identified as witnesses in respondent’s trial memorandum and did not testify in this case we therefore grant petitioners’ motion to strike portions of brief for respondent comparable projects completed during the same time period and found the valpro model to be highly biased in favor of producing very low cost estimates moreover we note that respondent’s experts found the income stream from the local software to be indeterminate and thus were unable to conclude what the percent license fee was worth as of date we need not determine the precise value of the software we need only compare the value of the local software with the reasonably anticipated value of the future license payments in order to determine whether the terms of the agreement are reasonable when judged by the standards of an arm’s-length transaction sparks nugget inc v commissioner f 2d pincite stearns magnetic manufacturing co v commissioner f 2d pincite place v commissioner t c pincite we think it is significant that both parties’ experts determined that the software was of some value to hsn even though these values are widely divergent the parties to the license agreement did not obtain or rely upon an expert valuation of the local software when they entered into the agreement nor could they have accurately predicted the value of the 1-percent license fee what the parties to the agreement did know at the time of the agreement was that hsn needed a software program that would perform the functions that the local software performed hsn needed such software quickly hsc and pioneer after spending a considerable amount of time developing and refining the local software had a tested working and successful program in their possession the local software could be used to develop and supplement the national software and the success of hsn’s new business endeavor was highly speculative under the circumstances we think that hsn’s agreement to pay percent of its gross_income for the software was reasonable it is immaterial that hsn’s success may have gone beyond the parties’ wildest expectations see brown printing co v commissioner f 2d pincite indeed had the other shareholders of hsc anticipated that the gross_profits of hsn would be so great they would have invested in it when given the opportunity to do so finally in rejecting respondent’s primary argument that the license agreement was a sham we note that the license agreement had been disclosed in hsn’s public filings including its annual reports prospectuses and proxy statements after mr speer sold his interest in hsn hsn paid pioneer more than dollar_figure million to terminate its obligation to pay the 1-percent license fee after considering all the evidence we hold that mr speer did not receive constructive_dividend income during the taxable years through as a result of payments made by hsn to pioneer pursuant to the license agreement it follows that petitioners did not make gifts during the taxable years through in amounts equal to these license payments to their son richard m speer passive_activity_loss issue the next issue is whether petitioners’ claimed losses for the taxable years through from two subchapter_s_corporations gateway and maximo constitute passive_activity_losses as defined in sec_469 pursuant to sec_469 a passive_activity_loss of an individual for the taxable_year is generally not allowed as a deduction a passive_activity is defined as a trade_or_business in which the taxpayer does not materially participate sec_469 sec_469 provides that an individual shall be treated as materially participating in an activity only if he or she is involved in the operations of the activity on a basis that is regular continuous and substantial the regulations contain seven safe_harbor provisions under which an individual will be treated as materially participating in an activity sec_1_469-5t temporary income_tax regs fed reg date petitioners rely on sec_1_469-5t temporary income_tax regs fed reg date which provides the activity is a significant_participation_activity for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours a significant_participation_activity is defined as a trade_or_business activity in which the individual significantly participates but in which the individual would not be treated as materially participating under any of the other safe_harbor provisions sec_1_469-5t temporary income_tax regs fed reg date an individual is treated as significantly participating in an activity for a taxable_year only if he or she participates in the activity for more than hours sec_1_469-5t temporary income_tax regs fed reg date a taxpayer can establish his or her participation by any reasonable means reasonable means may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries sec_1_469-5t temporary income_tax regs fed reg date contemporaneous daily time reports are not required if the extent of the taxpayer's participation may be established by other reasonable means id petitioners attempt to come within the provisions of sec_1_469-5t temporary income_tax regs supra by relying on mr speer's testimony that during and he devoted over hours to gateway over hours to maximo and over hours to another business named scheer commerce center inc scheer mr speer did not keep a diary of the amount of time he devoted to gateway maximo and scheer during and nor did petitioners offer any records similar to those described in the above regulation petitioners claim however that mr speer’s testimony about the various types of activities he engaged in with respect to gateway and maximo and the approximate number of hours he spent on these activities constitutes a narrative summary sufficient to establish material_participation although the regulations are somewhat inconclusive concerning the records needed to substantiate material_participation we do not think that they contemplate this type of postevent ballpark guesstimate that petitioners used goshorn v commissioner tcmemo_1993_578 we therefore find that petitioners have not met their burden of proving that mr speer materially participated in the activities in question rule a additions to tax respondent determined that petitioners were liable for an addition_to_tax for negligence or intentional disregard of rules or regulations pursuant to sec_6653 for and a penalty for negligence pursuant to sec_6662 for and with respect to petitioners’ failure to report constructive_dividend income during those taxable years respondent also determined that petitioners were liable for the addition_to_tax for a substantial_understatement of tax_liability under sec_6661 and for increased interest on tax-motivated transactions under sec_6621 for these additions to tax too were applied with respect to petitioners’ failure to report constructive_dividend income during that year finally respondent determined that mr speer was liable for additions to tax for failure_to_file gift_tax returns under sec_6651 for the tax years through because we have held that petitioners did not receive constructive_dividend income during the years in issue and likewise did not make gifts of the license fees to their son richard m speer we hold that petitioners are not liable for any of the above additions to tax decisions will be entered for petitioners in docket nos and decision will be entered under rule in docket no an appropriate order will be issued granting petitioners' motion to strike portions of brief for respondent
